Citation Nr: 0940708	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, major 
depressive disorder, posttraumatic stress disorder (PTSD), 
and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2002 and June 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a lung disability and an 
acquired psychiatric disorder.  The Veteran testified before 
the Board in August 2008.  In February 2004 and March 2008, 
the Board remanded the claims for further development.     

In an October 2008 decision, the Board denied the Veteran's 
claim for service connection for a lung disability.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Partial Remand, a July 2009 Order of the Court 
remanded the claim for readjudication in accordance with the 
Joint Motion for Partial Remand.  

The issue of entitlement to service connection for a lung 
disability is REMANDED to the RO.


FINDING OF FACT

The evidence shows it is at least as likely as not the 
Veteran's has an acquired psychiatric disorder that is 
related to his period of his military service.




CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorder was 
incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Service medical records are negative for any complaints or 
treatment for an acquired psychiatric disorder.  However, on 
separation examination in November 1960, the Veteran 
complained of frequent trouble sleeping as well as depression 
or excessive worry and an excessive drinking habit.  The 
examiner noted that the Veteran had suffered from insomnia 
and worry for the previous eight months associated with 
frequent infraction of rules and that he also had been 
drinking vodka excessively since his assignment to Spain.  

Post-service VA medical records dated from August 2003 to 
August 2008 show that the Veteran was diagnosed with and 
treated for major depressive disorder with psychotic 
features, rule out PTSD, and anxiety disorder.  

The Veteran submitted lay statements from his family and 
friends dated in March 2004 and July 2008.  The Veteran's 
friend from service stated that the Veteran had told him 
about an incident with a street car and an old woman that 
happened in the early summer of 1960.  He reported that the 
Veteran began bringing up the incident when he was drinking 
and that he worried about what had happened to the old woman.  
The Veteran's family reported that since he had been back 
from the military, he would talk and curse to himself, cry by 
himself, become angry and hateful for no apparent reason, 
become confused easily, act like he did not care about life 
anymore, and decline talking to his friends on the phone.  

On VA examination in December 2007, the Veteran reported 
significant alcohol abuse during service due to the trauma he 
experienced when he witnessed a woman being injured by a 
trolley on which he was a passenger.  He complained of being 
depressed and anxious.  The examiner reviewed the entire 
claims file and diagnosed the Veteran with severe major 
depressive disorder with psychotic features; anxiety 
disorder, not otherwise specified; and alcohol dependence in 
full, early remission that was secondary to anxiety and 
depression.  The examiner opined that the Veteran's pre-
existing manifestation of depression was aggravated by the 
trauma that he experienced in service and that his 
development of anxiety was also either aggravated or a result 
of his traumatic experience.  However, the examiner stated 
that the baseline manifestation of anxiety was not 
conclusive.  

The Veteran testified before the Board at a hearing in August 
2008.  Testimony revealed that the Veteran witnessed an old 
woman being dragged by a trolley during his period of 
service.  He testified that after this incident, he began 
drinking fairly heavily.  He also reported that since the 
incident, he had recurrent nightmares in which he waved his 
arms around, causing him to have to sleep in separate beds 
with his wife.  

On VA examination in February 2009, the Veteran complained of 
anxiety and depression.  He stated that he had experienced 
suicidal ideation and attempts about four times throughout 
the years.  He reported that he had persistent feelings of 
guilt relating to military experiences, difficulty 
concentrating, a history of insomnia, and limited leisure 
activities due to his medical conditions.  The examiner found 
that although the Veteran had a chaotic, abusive childhood 
and that there was a likelihood that some mental health 
symptoms were present at the time, there was no evidence to 
show that the Veteran had developed clinically significant 
mental health problems at the time.  Instead, the examiner 
found that the Veteran's current depressive symptoms were 
secondary to the military trauma of the old lady dragged by 
the trolley.  The examiner also stated that the Veteran did 
not meet the full criteria for PTSD, but that he exhibited 
symptoms of posttraumatic stress syndrome (PTSS).  The 
examiner explained that PTSS was not an official DSM-IV 
diagnosis, although widely accepted by trauma experts, and 
that the formal diagnosis was anxiety disorder, not otherwise 
specified.  The examiner found that the anxiety disorder had 
also arisen out of the military trauma that the Veteran had 
experienced.  The Veteran was diagnosed with anxiety 
disorder, not otherwise specified, major depressive disorder 
in partial remission, and alcohol dependence in sustained 
full remission that was secondary to anxiety and depression.  
The examiner reviewed the entire claims file and opined that 
it was at least as likely as not that the Veteran's anxiety 
disorder and depressive disorder were caused by or a result 
of active service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2009 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and review of the entire 
case file.  That examination related the Veteran's anxiety 
disorder and major depressive disorder to his service.  In 
addition, there is no contrary competent medical opinion of 
record.  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection for an acquired 
psychiatric disorder is warranted.  The evidence shows that 
the Veteran's acquired psychiatric disorder had its onset 
during his period of active service.  Therefore, the Board 
concludes that the acquired psychiatric disorder was incurred 
in service.  Accordingly, the Board finds that the evidence 
shows that it is at least as likely as not that an acquired 
psychiatric disorder was incurred in service and the 
Veteran's claim for service connection for an acquired 
psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder and major depressive 
disorder is granted.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  It appears that 
the Veteran has been diagnosed with a lung disability, but it 
remains unclear whether this disability is related to his 
period of service.  

Service medical records show that the Veteran was treated for 
acute tonsillitis in August 1958 and colds in August 1959 and 
October 1960.  On separation examination in November 1960, 
the examiner noted frequent colds and soaking night sweats 
associated with respiratory infections.  Although service 
medical records are negative for any complaints or treatment 
for pneumonia, the Veteran provided credible testimony before 
the Board at an August 2008 travel board hearing that he was 
treated for pneumonia during service between 1957 and 1958.  

Post-service VA and private medical records show that the 
Veteran received intermittent treatment for chronic 
obstructive pulmonary disease (COPD) and acute bronchitis.  
On VA examination in February 2004, the examiner opined that 
it was not likely that the Veteran's COPD was related to his 
in-service treatment for tonsillitis and colds.  The examiner 
found that the Veteran's COPD was not related to his military 
service but was instead related to his history of smoking.  
However, that opinion did not consider the Veteran's 
statements that he was treated for pneumonia during his 
period of service.  In order to make an accurate assessment 
of the Veteran's entitlement to service connection for his 
disability, it is necessary to have a medical opinion 
discussing the relationship between his disability and his 
treatment for pneumonia during service based upon a thorough 
review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where the examiner did 
not comment on Veteran's report of in-service injury and 
relied on lack of evidence in service medical records to 
provide negative opinion).  Therefore, the Board finds that 
another examination and opinion is necessary in order to 
fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his current 
lung disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current lung disability is related to 
the Veteran's claimed in-service 
treatment for pneumonia between 1957 
and 1958 or to any other incident of 
service.  The examiner must consider 
lay statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The 
examiner should reconcile the opinion 
with other medical opinions of record 
including the opinion attributing the 
Veteran's lung disability to smoking.  
The rationale for all opinions 
expressed should be provided.  The 
claims folder should reviewed and the 
examination report should note that 
review.  

2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


